 



Exhibit 10.27
SUMMARY OF OUTSIDE DIRECTOR COMPENSATION
As of June 14, 2007, Directors of IXYS Corporation that are not employees,
commonly referred to as outside directors, received cash compensation on the
following basis:

         
Annual Retainer for each Director
  $ 25,000  
Additional Annual Retainer for the Chairman of the Audit Committee
  $ 7,500  
Compensation Committee
  $ 4,000  
Nominating Committee
  $ 4,000  
Director’s Fee for each Board of Directors meeting
  $ 1,000  
Director’s Fee for each Committee meeting
  $ 600  

